—In an action to recover damages for medical malpractice, the defendant appeals from a judgment of the Supreme Court, Kings County (Bellard, J.), entered July 10, 1997, which, upon a jury verdict and upon the partial grant of its posttrial motion pursuant to CPLR 4404, is in favor of the plaintiffs and against it in the principal sum of $6,737,114.
Ordered that the judgment is affirmed, with costs.
Contrary to the defendant’s contention, the plaintiffs adduced sufficient evidence from which the jury could rationally conclude that the infant plaintiffs injuries were proximately caused by the negligence of the defendant (see, Devito v Opatich, 215 AD2d 714; Chazon v Parkway Med. Group, 168 AD2d 660). Moreover, upon our review of the record, we find that the verdict in favor of the plaintiff was not against the weight of the credible evidence (see, Cohen v Hallmark Cards, 45 NY2d 493; Nicastro v Park, 113 AD2d 129).
The damages awarded for past and future pain and suffering, as reduced by the Supreme Court and stipulated to by the plaintiff, do not deviate materially from what would be reasonable compensation (see, CPLR 5501 [c]; Bermeo v Atakent, 241 AD2d 235).
Contrary to the defendant’s contention, the court properly structured the judgment pursuant to CPLR 5031 (e) (see, Bryant v New York City Health & Hosps. Corp., 250 AD2d 797; Rohring v City of Niagara Falls, 192 AD2d 228, affd 84 NY2d 60).
The defendant’s remaining contentions are without merit. Bracken, J. P., Santucci, Krausman and Florio, JJ., concur.